DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2022, 01/10/2022, and 07/02/2020, have been considered by the examiner. 
Election/Restrictions
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.
Claim Rejections - 35 USC § 112
Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 3 recites “wherein then metal-containing layer comprises a single-layer structure”, however claim one recites “a metal-containing layer disposed on the substrate and comprising: a first layer located on a side close to the substrate…. And a second layer located on a side away from the substrate”. The metal containing layer of claim 1 requires at least two layer; so the examiner is unclear as to what structure is claimed in that allows for the requirement of at least two layers ;now only requires one layer. There appears to be a contradiction between what the independent claim is claiming and what claim 3 is proposing.  For purposes of examination US 2016/0111683 , figure 1:30 will satisfy claim 3 as best understood for the metal containing layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kachaytryan et al, (US 2016/011683 A1, of record) (Kach, hereafter) in view of Junya et al. (CN100539190C, of record) (Junya, hereafter) translation of the Chinese office action will be used as translation for this document.
Regarding claims 1 and 4, Kach discloses (figures 1-4 and corresponding text) a flexible device array substrate, comprising: a substrate (10); a metal-containing layer (30) disposed on the substrate (10) and comprising: a first layer (Figure 3:50 located on a side close to the substrate (10), the first layer(50) comprising a first metal oxide to form a peeling interface in the first layer (π52); an electronic component layer (figure 2:300) disposed above the metal-containing layer (Figure 2:30). 
Kach fails to explicitly disclose a second layer located on a side away from the substrate, the second layer comprising a second metal oxide, wherein an oxidation number of a metal in the second metal oxide is smaller than an oxidation number of a metal in the first metal oxide (claim 1); wherein the metal-containing layer comprises a multi-layer structure (claim 4).
Junya discloses a semiconductor device, a manufacturing method thereof, a delamination method thereof, and a transfer method thereof, 1A-16C, that metal lay comprises a first lay and a second layer, a valence of the metal oxide in the first layer and the second layer is different, and forming a lift-off interface, in the art, oxides are common substrates, oxides react with metals under heated conditions to convert the metals into metal oxides, common sense, while the metal close to the substrate reacts with relatively abundant oxygen elements, on the basis of which the oxidation valence of the metal in the second metal oxide is obtained, which is smaller than the oxidation valence of the metal in the first metal oxide (see paragraph 17, page 3 of specification) in order to improve the stripping effect.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible array substrate of Kach wherein a second layer located on a side away from the substrate, the second layer comprising a second metal oxide, wherein an oxidation number of a metal in the second metal oxide is smaller than an oxidation number of a metal in the first metal oxide (claim 1); wherein the metal-containing layer comprises a multi-layer structure in order to improve the stripping effect during manufacturing as disclosed by Junya.
Regarding claim 2,  Kach discloses wherein a metal of the metal-containing layer is selected from molybdenum, vanadium, niobium, tantalum, tungsten, rhenium, chromium, and a combination thereof (π46).
Regarding claim 3,  Kach discloses (Figure 1) wherein the metal-containing layer (30) comprises a single-layer structure.
Regarding claim 5, Junya discloses (Figs 16A-16C) wherein the second layer comprises a metal with an oxidation number being zero.
Regarding claim 6,  Kach discloses (Figures 1 or 2) a barrier layer(40) disposed between the metal-containing layer (figure 1:30, Figure2: 50) and the electronic component layer (300).
Regarding claim 7 ,  Kach fails to explicitly disclose  flexible layer disposed between the barrier layer and the metal-containing layer. However Kach further discloses (Figure 1) how the barrier layer (40) is between the flexible layer (100) and the metal containing layer (30); examiner notes that like the limitation is a rearrangement of layers that already exist within the device; the arrangement further enhancing support for the flexible substrate. The limitation does not yield some unexpected result beyond that which has already been applied as such it a matter of design choice.
Therefore it  would have been obvious to one of ordinary skill before the effective filing date to modify Kach wherein flexible layer disposed between the barrier layer and the metal-containing layer, since matters of design choice requires only routine skill in the art. 
Regarding claim 8,  Kach discloses the display layer (300) but fails to explicitly disclose a display element layer disposed on the electronic component layer, wherein the display element layer comprises a first light emitting element, a second light emitting element, and a third light emitting element disposed adjacent to each other. However, this arrangement is well-known in the art and one of ordinary skill would execute readily.
Therefore it  would have been obvious to one of ordinary skill before the effective filing date to modify Kach a display element layer disposed on the electronic component layer, wherein the display element layer comprises a first light emitting element, a second light emitting element, and a third light emitting element disposed adjacent to each other, since that which is well known requires only routine skill.
Regarding claim 9,  Kach as modified by Junya fail to explicitly disclose an optical clear adhesive layer disposed on the display element layer; and a cover lens layer disposed on the optical clear adhesive layer. Kach , however discloses an encapsulation layer (Figure 3:400) which is optically transparent (π50-π51). Further it is well known that an optical glue layer is provided on the display element layer and a cover lens layer is provided on the optical glue layer.
Therefore it  would have been obvious to one of ordinary skill before the effective filing date to further modify Kach an optical clear adhesive layer disposed on the display element layer; and a cover lens layer disposed on the optical clear adhesive layer, since that which is well known, requires routine skill. 
Claims 25-33  are rejected under 35 U.S.C. 103 as being unpatentable over  Kachaytryan et al, (US 2016/011683 A1, of record) (Kach, hereafter) in view of Kwon et al. (US 2019/0245156 A1) .
Regarding claim 25, Kach discloses(Figure 1) the flexible device array substrate comprising: a first film(100); a metal-containing layer (30) disposed on a first surface of the first film (100); and an electronic component layer (300) disposed on a second surface of the first film (100), wherein the second surface and the first surface are opposite to each other. Kach fails to explicitly disclose  display area and a bent area located on a side of the display area, a metal-containing layer at least in the bent area.

    PNG
    media_image1.png
    486
    429
    media_image1.png
    Greyscale

  Kwon  discloses  (Figures 1-10 and corresponding text) a flexible device array (figures 1 and 2 reproduced above) substrate comprising a display area (Figure 1: DA)  and a bent area (where BAX is)  located on a side of the display area (DA), the flexible device array substrate comprising: a first film (110); a metal-containing layer (150) disposed on a first surface of the first film(110) and located at least in the bent area in order to produce a device with  low power consumption, high brightness, and a quick response speed.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the substrate of Kach wherein a display area and a bent area located on a side of the display area, a metal-containing layer at least in the bent area in order to produce a device with  low power consumption, high brightness, and a quick response speed as taught by Kwon.
Regarding claim 26, Kach discloses the display layer (300) but fails to explicitly disclose a display element layer disposed on the electronic component layer, wherein the display element layer comprises a first light emitting element, a second light emitting element, and a third light emitting element disposed adjacent to each other. However, this arrangement is well-known in the art and one of ordinary skill would execute readily.
Therefore it  would have been obvious to one of ordinary skill before the effective filing date to modify Kach a display element layer disposed on the electronic component layer, wherein the display element layer comprises a first light emitting element, a second light emitting element, and a third light emitting element disposed adjacent to each other, since that which is well known requires only routine skill.
Regarding claim 27, Kach as modified by Kwon fail to explicitly disclose an optical clear adhesive layer disposed on the display element layer; and a cover lens layer disposed on the optical clear adhesive layer. Kach , however discloses an encapsulation layer (Figure 3:400) which is optically transparent (π50-π51). Further it is well known that an optical glue layer is provided on the display element layer and a cover lens layer is provided on the optical glue layer.
Therefore it  would have been obvious to one of ordinary skill before the effective filing date to further modify Kach an optical clear adhesive layer disposed on the display element layer; and a cover lens layer disposed on the optical clear adhesive layer, since that which is well known, requires routine skill.
Regarding claim 28,  Kwon discloses wherein the metal-containing layer (150)  comprises: a first part and a second part connected to each other, wherein the first part is disposed in the display area (DA), and the second part is disposed in the bent area (where BAX). The reasoning being the same as disclosed in claim 25.
Regarding claim 30, Kach as modified by Kwon fail to explicitly disclose wherein the metal-containing layer comprises: a first part and a second part separated from each other, wherein the first part is disposed in the display area, and the second part is disposed in the bent area.
Kwon already discloses the metal containing layer extends into the bending area, the first and second part being connected. The examiner notes that the firs t and second being separate does not define over the prior art as applied, as such this limitation is considered a matter of design choice
Therefore it would be obvious to one of ordinary skill before the effective filing date to modify the substrate of Kach wherein the first and second metal part are separated since matters of design choice require only routine skill in the art.
Regarding claim 32, Kwon discloses  wherein the first film(110) comprises a bent part, the metal-containing layer (150) is disposed on the bent part, and a bending direction of the bent part is opposite the display area , the reasoning being the same as stated for claim 1.
Regarding claims 29,31,33,  Kach as modified by Kwon teach the device set forth above (see rejections 28,30,32). Kach as modified by Kwon fail to explicitly disclose a thickened pattern layer disposed on the metal-containing layer (claim 29); on the first part of the metal-containing layer (claim 31); on the metal-containing layer located on the bent part (33).
However having these limitations do not yield any unexpected result beyond what has already been applied .These limitations are of common knowledge  and conventional operation, and could be carried out by one with ordinary skill in the art.
Therefore it would be obvious to one of ordinary skill before the effective filing date to modify the substrate of Kach wherein a thickened pattern layer disposed on the metal-containing layer; on the first part of the metal-containing layer; on the metal-containing layer located on the bent part since that which is common requires only routine skill in the art.
Allowable Subject Matter
Claims 34 and 36are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 35 is objected to due to is dependency upon claim 34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879